                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

HOWARD COHAN                                            CIVIL ACTION

VERSUS                                                  NO. 18-8883

FRESH MARKET, INC.                                      SECTION: “B”(1)

                            ORDER AND REASONS

      Before the Court are defendant Fresh Market, Inc.’s (“Fresh

Market”) motion to stay proceedings or, in the alternative, for

enlargement of time to respond to plaintiff’s amended complaint (Rec.

Doc. 16), plaintiff’s opposition memorandum (Rec. Doc. 19), and Fresh

Market, Inc.’s reply (Rec. Doc. 23). Accordingly,

      IT IS ORDERED that the motion to stay is GRANTED.

FACTS AND PROCEDURAL HISTORY

      Plaintiff is a resident of Palm Beach County, Florida. See Rec.

Doc. 1 at 1. Fresh Market is a corporation with its registered office

located at 1070-B West Causeway Approach, Mandeville, Louisiana. See

id. Plaintiff brings his claims under Title III Americans with

Disabilities Act (“ADA”) for alleged barriers to access Fresh Market

stores. See Rec. Doc. 16 at 1.

      Plaintiff has instituted similar litigation against several

Fresh Market locations throughout the country, primarily in Florida.

See   id.   Each   time   the   parties   have   successfully   entered   a

confidential settlement agreement to resolved plaintiff’s claims.

See id. Specifcally, on or around October 15, 2018, plaintiff entered


                                     1
multiple settlement agreements. See Rec. Doc. 23 at 1. Several of

the settlement agreements contain a provision in which plaintiff

agrees to provide Fresh Market with notice of any alleged ADA

compliance issues at any of its stores and allow Fresh Market 60

days to cure any deficiencies. See Rec. Doc. 16 at 1-2. Such notice

constitutes a condition precedent to plaintiff filing a lawsuit. See

id. at 2.

     On   September    24,   2018,   plaintiff   filed   a   complaint   for

declaratory   and     injunctive     relief   highlighting    architectural

barriers at the Fresh Market store in Baton Rouge. See Rec. Doc. 1.

In November 2018, Fresh Market notified counsel for plaintiff that

it had addressed all purported noncompliance and requested that the

instant case be dismissed. See Rec. Doc. 19 at 2. In December 2018,

plaintiff states that he went to the Fresh Market store in Baton

Rouge to investigate the remediation. See id. He encounter several

remaining barriers. See id. Around that same time, plaintiff visited

two other Fresh Market stores. See id. He encountered architectural

barriers similar to the ones he encountered at the Fresh Market store

in Baton Rouge. See id. On February 13, 2019, plaintiff filed an

amended complaint highlighting the remaining architectural barriers

at the Fresh Market store in Baton Rouge as well as the newly

discovered architectural barriers at the Fresh Market stores in New

Orleans and Metairie. See Rec. Doc. 13.




                                      2
     On   March    15,   2019,    Fresh       Market   filed   a   motion   to   stay

proceedings, or, in the alternative, for enlargement of time to

respond to plaintiff’s amended complaint. See Rec. Doc. 16. On April

1, 2019, plaintiff filed an opposition memorandum. See Rec. Doc. 19.

On April 15, 2019, Fresh Market filed             a reply. See Rec. Doc. 23.

LAW AND ANALYSIS

     Federal      courts   have     inherent       authority       to   “control   the

disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. N. Am.

Co., 299 U.S. 248, 254 (1936). This includes the power to

stay proceedings “in the control of its docket and in the interests

of justice.” See In re Beebe, 56 F.3d 1384 (5th Cir. 1995). To

establish whether to grant a motion to stay, the Court considers

three factors: (1) hardship to the moving party if the action

proceeds, (2) prejudice to the non-moving party if the stay is

granted, and (3) the interests of judicial economy. See Magana v.

Shore Constr., LLC, No. 17-1896, 2017 WL 2911353, at *3 (E.D. La.

July 6, 2017); E. Cornell Malone Corp. v. Cont'l Cas. Co., No. 13-

6807, 2015 WL 222334, at *2 (E.D. La. Jan. 14, 2015); Marine Power

Holding, LLC v. Malibu Boats, LLC, No. 14-2065, 2014 WL 7139643, at

*1 (E.D. La. Dec. 15, 2014). The Court will now analyze each factor

to establish whether the facts weigh in favor of granting a stay.

     First, as to hardship to Fresh Market if this action proceeds,

the Court finds that this factor weighs in favor of granting a stay.

                                          3
Fresh Market argues that if this action proceeds, it would be forced

to incur additional, unnecessary litigation costs and attorneys’

fees in defending a premature claim. See Rec. Doc. 16 at 5. The claim

at   issue   would      appear   to    effectively          re-write    the       terms    of    the

parties’     settlement      agreement       that      obligates       plaintiff          to    give

Fresh    Market      written     notice      and       60    days      to    cure     purported

barriers. See id. at 4.

      Soon after filing his original complaint regarding the Fresh

Market   store     in    Baton     Rouge,    plaintiff         entered      into     multiple

settlement agreements obligating him to give notice to Fresh Market

and allow it 60 days to cure the purported barriers at any other

Fresh Market locations. See Rec. Doc. 16-2 at 4. Fresh Market began

repairs at the Fresh Market store in Baton Rouge. See Rec. Doc. 23

at 5. Plaintiff then amended his complaint to include other Fresh

Market   stores.     See    Rec.      Doc.   19   at    3.    Despite       the    settlement

agreements being in place, with the Fresh Market stores in New

Orleans and Metairie, plaintiff failed to give notice to Fresh Market

and allow it 60 days to cure the purported barriers as provided in

the Settlement Agreement. See Rec. Doc. 16-2 at 4. While plaintiff

argues that Fresh Market consented to the filing of the amended

complaint, Fresh Market claims that it consented procedurally only

and reserved its defenses. See Rec. Doc. 23 at 3. There appears to

be a resolvable breach of the settlement agreement and proceeding

with premature claims would cause avoidable hardship. See

                                             4
Hanover Ins. Co. v. Plaquemines Parish Gov’t, 2015 U.S. Dist. LEXIS

91945 *1, *25 (E.D. La. 2015)(stating that if a provision within an

agreement is clear and unambiguous, “the letter of the [provision]

should not be disregarded under the pretext of pursuing its spirit,

as it is not the duty of the courts to bend the meaning of the words

of a contract into harmony with a supposed reasonable intention of

the parties.”).

     Second, as to prejudice to plaintiff if stay is granted, the

Court finds that this factor weighs in favor of granting a stay.

Plaintiff only states that granting the motion to stay would impact

the parties’ ability to comply with the discovery deadlines. See

Rec. Doc. 19 at 6. Plaintiff offers no other allegations to support

his position that staying the case will prejudice him. In fact,

plaintiff,   as   a   resident   of   Palm   Beach   County,   Florida,   lives

hundreds of miles from the purported barriers at the three Fresh

Market stores at issue. See Rec. Doc. 1 at 1. Accordingly, plaintiff

is not likely to suffer prejudice if the instant motion to stay is

granted.

     Third, as to the interests of judicial economy, the Court finds

that this factor weighs in favor of granting a stay. With notice and

reasonable time for Fresh Market to cure the purported barriers, the

instant claims as well as the claims concerning the Fresh Market

Store in Baton Rouge are likely to be moot. Briefly delaying this

action would promote economy of time and effort as it would be a

                                       5
great waste of the everyone’s time and resources to prematurely

proceed with the instant matter only to have the issues resolved and

rendered moot. See Maples v. Donzinger, No. 13-223, 2014 WL 688965,

at *2 (E.D. La. 2014) citing to Landis, 299 U.S. at 254.

     Thus,    each   factor   weighs        in   favor   of   granting   a   stay.

Accordingly, the motion to stay is granted, staying this action for

60 days from the date of this order. Plaintiff’s claims are limited

to the those alleged in his amended complaint. While unnecessary,

parties may confer with each other and prepare modification to the

instant stay order upon showing good cause, all within 7 days of

this order.

     New Orleans, Louisiana, this 4th day of June, 2019.




                                       ___________________________________
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                        6
